02-10-020-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00020-CR 
 
 



Cecil Earl Scarbrough


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
------------
 
FROM THE
355th District Court OF Hood COUNTY
------------
MEMORANDUM
OPINION[1]
----------
          Appellant Cecil
Earl Scarbrough pled guilty before a jury, which
after hearing evidence on the issue of punishment,
assessed his sentence at twenty years’ confinement with no fine.  The trial court sentenced Appellant
accordingly.  We affirm.
Appellant’s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  In
the brief, counsel avers that, in her professional opinion, the appeal is
frivolous.  Counsel’s brief and motion meet
the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds for relief.  We gave Appellant
the opportunity to file a pro se brief, and he has not filed one.  The State also has not filed a brief.
          Once an appellant’s court-appointed
attorney files a motion to withdraw on the ground that the appeal is frivolous
and fulfills the requirements of Anders, this court is obligated to
undertake an independent examination of the record.  See Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex.
App.—Fort Worth 1995, no pet.).  Only
then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488
U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
          We have carefully reviewed the record
and counsel’s brief.  We agree with
counsel that this appeal is wholly frivolous and without merit; we find nothing
in the record that might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6
(Tex. Crim. App. 2006).  Accordingly,
we grant counsel’s motion to withdraw and affirm the trial court’s
judgment.  
 
 
PER CURIAM
 
PANEL:  GABRIEL, DAUPHINOT, and GARDNER,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  January 6, 2011




[1]See Tex. R. App. P. 47.4.